


109 HR 6133 IH: Cytology Proficiency Improvement Act

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6133
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Price of Georgia
			 (for himself, Mr. Gordon,
			 Mrs. Myrick,
			 Mr. Norwood,
			 Ms. Herseth,
			 Mr. Weldon of Florida,
			 Mr. Deal of Georgia,
			 Mr. Burgess,
			 Mr. Shimkus, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide revised
		  standards for quality assurance in screening and evaluation of gynecologic
		  cytology preparations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cytology Proficiency Improvement Act
			 of 2006.
		2.Revised standards
			 for quality assurance in screening and evaluation of gynecologic cytology
			 preparations
			(a)In
			 generalSection 353(f)(4)(B)(iv) of the Public Health Service Act
			 (42 U.S.C. 263a(f)(4)(B)(iv)) is amended to read as follows:
				
					(iv)requirements that
				each clinical laboratory—
						(I)ensure that all
				individuals involved in screening and interpreting cytological preparations at
				the laboratory participate annually in a continuing medical education program
				in gynecologic cytology that—
							(aa)is
				approved by the Accrediting Council for Continuing Medical Education or the
				American Academy of Continuing Medical Education, and
							(bb)provides each
				individual participating in the program with gynecologic cytologic preparations
				(in the form of referenced glass slides or equivalent technologies) designed to
				improve the locator, recognition and interpretive skills of the individual,
				and
							(II)maintain a record
				of the cytology continuing medical education results of each individual
				involved in screening and interpreting cytological preparations at the
				laboratory,
						.
			(b)Effective date
			 and implementation; termination of current program of individual proficiency
			 testing
				(1)Effective date
			 and implementationExcept as provided in paragraph (2), the
			 amendment made by subsection (a) applies to gynecologic cytology services
			 provided on or after the date that is one year after the date of the enactment
			 of this Act, and the Secretary of Health and Human Services (hereafter in this
			 subsection referred to as the Secretary) shall issue final
			 regulations implementing such amendment not later than 270 days after such date
			 of enactment.
				(2)Termination of
			 current individual proficiency testing programAs of the date of
			 the enactment of this Act, the Secretary shall terminate the individual
			 proficiency testing program established pursuant to section 353(f)(4)(B)(iv) of
			 the Public Health Service Act (42 U.S.C. 263a(f)(4)(B)(iv)), as in effect
			 before the enactment of this section.
				
